On November 18,1997, it was the judgment of the court that defendant’s prior deferred sentences are hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term often (10) years on each count for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. The sentences shall run concurrently with each other and concurrently with any sentences the defendant receives in Cascade County. That, however, five (5) years on each count of defendant’s sentences are hereby suspended on the terms and conditions as listed in the November 18,1997 judgment. Due to the defendant’s failure to comply with the terms and conditions of his deferred sentences while under the supervision of the Department of Probation and.Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this order, except that he shall receive credit from November 22,1996, through November 26,1996; and from September 17, 1997, through date of sentencing, November 18, 1997; for sixty-eight (68) days jail time which he has previously served. It is further ordered that restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. The restitution shall be disbursed as set out in the judgment done in open court on the 23rd day of April, 1997.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.